Citation Nr: 1314283	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  12-22 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to January 1959, and from January 1959 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2013, the Board remanded this matter for additional evidentiary development.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that the Veteran currently has bilateral hearing loss related to his military service.

2.  The weight of the probative evidence is against a finding that the Veteran currently has tinnitus related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's January 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the January 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2013, a VA Disability Benefits Questionnaire (DBQ) medical examination was conducted and a medical opinion obtained.  The DBQ examination was performed by an examiner who reviewed the history of the bilateral hearing loss and tinnitus with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination was inadequate.  There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2013, the Board remanded this matter directing the RO to obtain a medical opinion addressing whether any portion of the Veteran's current hearing loss and tinnitus were related to his military service, to include consideration of the Veteran's allegations concerning the onset of these conditions.  Thereafter, a DBQ audiological examination was conducted, which provided the requested medical opinions, in January 2013.  Accordingly, the directives of the Board's January 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the Veteran served on active duty in the Army from May 1954 to January 1959, and from January 1959 to April 1961.  His report of separation, Form DD 214, noted that he served as a flash ranging crewman assigned to Battery C, 1st Observation Battalion, 26th Field Artillery.  Thus, the record clearly establishes that the Veteran was exposed to noise during service.

His July 1953 pre-induction examination noted hearing acuity of 15/15, bilaterally, on whispered voice testing.  His service treatment records are silent as to any complaints or diagnoses of hearing loss or tinnitus.  His March 1961 separation examination noted hearing acuity of 15/15, bilaterally, on whispered voice testing.  On a medical history report, completed in March 1961, the Veteran reported having a history of running ears and ear, nose or throat trouble.  The examiner completing the report noted that the Veteran had a history of ear infections as a child, no sequellae.  

In December 1990, the Veteran filed a claim seeking service connection for dental trauma.  He did not reference having any tinnitus or hearing loss problems.

After his discharge from the service, the first evidence noting a complaint or diagnoses of hearing loss and tinnitus is a March 2004 VA audiological report.  The March 2004 VA treatment report noted the Veteran's history of decreased hearing and constant tinnitus, especially in the right ear.  

In December 2007, the Veteran filed his present claim seeking service connection for bilateral hearing loss and tinnitus.

A private audiological evaluation, received in December 2007, noted findings of bilateral hearing loss as defined by VA pursuant to 38 C.F.R. § 3.385.

In June 2008, a VA audiological examination was conducted.  The VA examiner noted the Veteran's long standing history of tinnitus and bilateral hearing loss.  The examiner also noted the Veteran's inservice history of exposure to mortar and artillery fire without hearing protection devices; and post service exposure to noise while working as a carpenter, with hearing protection, and while hunting, also with hearing protection.  An audiological evaluation was conducted and revealed findings of bilateral hearing loss as defined by VA pursuant to 38 C.F.R. § 3.385.  The Veteran reported having had tinnitus, which he first noticed "a long time ago."  The report concluded with diagnoses of bilateral sensorinueral hearing loss and tinnitus.  The VA examiner stated that an opinion concerning the issues of whether the Veteran's current hearing loss and tinnitus were related to his military service could not be expressed without resorting to speculation.  In support of this conclusion, the VA examiner cited the shortcomings of the whispered voice testing performed in service; and the lack of any inservice complaints, treatment, or diagnoses of tinnitus or hearing loss shown in the Veteran's service treatment records.  

In January 2013, a VA Disability Benefits Questionnaire (DBQ) audiological examination was conducted.  The examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported that his tinnitus began "a long time ago," and that he could not recall a specific date or circumstance of onset.  Following an audiological evaluation, the report concluded with diagnoses of bilateral sensorineural hearing loss and tinnitus.  The examiner then opined that a medical opinion regarding the etiology of the Veteran's current hearing loss and tinnitus could not be provided without resorting to speculation.  In support of this conclusion, the DBQ examiner noted that the Veteran's hearing acuity was 15/15, bilaterally, on his March 1961 separation examination, and that the Veteran's hearing sensitivity was unknown at that time since whisper tests do not provide threshold specific information.  The DBQ examiner further noted that limited audiometric information during the Veteran's active duty service dates, the Veteran's 30 year history of post service civilian employment as a carpenter, as well as recreational noise exposure as a hunter, made it impossible to provide the requested opinion without resorting to speculation.  

A.  Bilateral Hearing Loss

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss.  The Veteran's service treatment records were silent as to any complaint or diagnosis of bilateral hearing loss.  The Veteran's March 1961 separation examination noted that his hearing acuity was 15/15, bilaterally, on whispered voice testing.  While he reported having a history of running ears and ear, nose or throat trouble on a March 1961 medical history report, the physician completing this report described this as a history of ear infections as a child, no sequellae.  

Although the Veteran filed a claim seeking other VA benefits in December 1990, no reference was made to his having any tinnitus or hearing loss problems.

Thereafter, a complaint or diagnosis of bilateral hearing loss was not shown until 2004, over 42 years after the Veteran's discharge from military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., exposure to loud noise service, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is an other organic disease of the nervous system and is such a chronic disease.  See 38 CFR 3.309(a); M21-1MR III.iv.4.B.12.a.  

However, there is no diagnosis of sensorineural hearing loss during service; the medical evidence of record reflects that the Veteran had normal hearing upon separation examination, which was after his inservice noise exposure.  There is also no evidence that the Veteran had a diagnosis of sensorineural hearing loss within the first year of separation from service.  The earliest diagnosis of sensorineural hearing loss is in 2004, over four decades after the Veteran separated from service.  Moreover, he has merely indicated that he had hearing loss which developed over the years.  He has not specified any specific time frame, and never claimed it dated from service to the present.  In addition, it appears he did not seek treatment or evaluation for this condition until 2004.  Even assuming the Veteran's assertions do constitute a continuity of symptomatology, sensorineural hearing loss was not noted during service, making it impermissible to establish service connection for the chronic disease of sensorineural hearing loss as an other organic disease of the nervous system on that basis.   38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The examiner who conducted the January 2013 DBQ audiological evaluation opined that the Veteran's current bilateral hearing loss could not be related to his military service without resorting to speculation.  Consequently, there is no competent evidence linking the current hearing loss to noise exposure during service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The preponderance of the evidence is against the claim for service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.

B. Tinnitus

The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, the Veteran has not alleged that his current tinnitus began during his military service.  He was unable to recall any specific time or circumstance when this condition first began, reporting only that it was a long time ago.  To the extent that the Veteran contends that service connection for tinnitus is warranted based on a continuity of symptomatology since his military service, his contentions are not supported by the evidence.  His service treatment records are silent as to any complaints of tinnitus.  Moreover, the first evidence of any kind referencing tinnitus is dated 2004, which is over 42 years after the Veteran's separation from service.  

Because of the absence of a notation of tinnitus on his service treatment records; the absence of any post service medical treatment for tinnitus for more than 42 years after his discharge from the service; and the inability of the examiner in January 2013 to render an opinion as to the etiology of this condition based upon the facts in this case, the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved and service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


